Title: From George Washington to the United States Senate and House of Representatives, 30 December 1791
From: Washington, George
To: United States Senate and House of Representatives

 

Gentlemen of the Senate, and of the House of Representatives.
United States [Philadelphia] December 30th 1791.

I lay before you a copy of the ratification, by the Commonwealth of Virginia, of the Articles of amendment proposed by Congress to the Constitution of the United States; and a copy of a letter which accompanied said ratification from the Governor of Virginia.

Go: Washington.

